PD-0165-15
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 2/12/2015 3:47:37 PM
                                                                Accepted 2/13/2015 9:09:01 AM
                                                                                  ABEL ACOSTA
                         CAUSE NO. PD-0165-15                                             CLERK



ERIC L. HILL                       IN THE COURT OF CRIMINAL
          Appellant
vs.                                 APPEALS

THE STATE OF TEXAS                  AUSTIN, TEXAS
              Appellee


                        MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT

      NOW COMES Tim Cone the movant and court appointed attorney in
the above entitled appeal, and files this motion to withdraw as attorney for
the Appellant and in support of same would respectfully show the following:

                                     I.

       Appellant’s attorney has recently requested an extension to file a
Petition for Discretionary Review with this Court. The Appellant has made it
known to this attorney that he does not wish to be represented by this
attorney and would like to file his own Petition for Discretionary Review.

                                      II.
      In light of Appellant’s request, Appellant’s attorney would request the
Court allow the Appellant the extension of time to file the petition.



       WHEREFORE, PREMISES CONSIDERED, Attorney for the
Appellant respectfully requests that he be permitted to withdraw as counsel
in the above referenced matter.

                                      Respectfully submitted,


  February 13, 2015
                                       /s/Tim Cone


                                       ______________________
                                       Tim Cone, Attorney at Law
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       ATTORNEY FOR APPELLANT




                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Motion
to Withdraw has been mailed to Eric Hill, TDCJ#1917752; Allred Unit
TDCJ; 2101 F.M. 369N.; Iowa Park, Texas 76367.


                                        /s/Tim Cone

                                       ____________________________
                                       Tim Cone, Attorney at Law